PER CURIAM.

A ttorney disciplinary proceeding; attorney publicly reprimanded.

The referee in this disciplinary proceeding recommended that Attorney Nikola P. Kostich be publicly reprimanded for having willfully and knowingly failed to file a federal individual income tax return. The referee also recommended that Attorney Kostich be ordered to pay the costs of this proceeding. We agree that a public reprimand is appropriate discipline for Attorney Kostich's misconduct.
Attorney Kostich was admitted to practice law in Wisconsin in 1970 and practices in Milwaukee. He has not previously been the subject of a disciplinary proceeding. The referee is Attorney S. Michael Wilk.
*228On July 24,1985, Attorney Kostich was convicted, on a plea of guilty in U.S. District Court, Eastern District of Wisconsin, of failure to file a federal individual income tax return for calendar year 1982. He was given a suspended sentence, placed on three years' probation, ordered to perform 200 hours of community service, and ordered to pay a $5,000 fine. The record discloses that Attorney Kostich has filed his delinquent tax return and has paid the tax liability, that he cooperated fully with the Board of Attorneys Professional Responsibility (Board) in its investigation of this matter, and that he was subjected to public notoriety as a result of media publicity concerning his offense.
The referee made findings of fact and conclusions of law consistent with a stipulation of the parties. In that stipulation the Board took the position that a public reprimand would be appropriate discipline in the circumstances, and the referee so recommended. We accept the referee's findings, conclusions and recommendation.
IT IS ORDERED that Attorney Nikola P. Kostich is publicly reprimanded for unprofessional conduct.
IT IS FURTHER ORDERED that within 30 days of the date of this order Attorney Nikola P. Kostich pay to the Board of Attorneys Professional Responsibility the costs of this proceeding, provided that if the costs are not paid within the time specified and absent a showing of his inability to pay the costs within the time specified, the license of Nikola P. Kostich shall be suspended until further order of the court.
ABRAHAMSON, J., took no part.